DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

	Claim 1 has not been significantly amended.  Claim 2 has been amended to overcome the previous prior art.  As a result, the claims have been newly treated.
	
Response to Arguments
	The remarks state on pg. 6, the following:
While the claims of the present application included proteins, that terminology has been removed from the claimed subject matter. All other formulations of the preferred embodiment of the present application are polymeric saccharides such as cellulose and alginates. Therefore, in removing the protein limitation the P-B reference is no longer relevant with respect to the claims as presently amended as there is no mention of polymeric saccharides in the cited reference.


	Applicant’s position is respectfully acknowledged.  Since Claim 1 was not significantly amended, this rejection was maintained.  A subsequent rejection was added to meet the amendment made in Claim 1 however. 

	The remarks on page 6 then argue the following:
The Examiner also states that the P-B reference mentions CaCl2 in the disclosure. P-B references CaCl2 as an agent for reducing the transition point of the gelation. The CaCl2 in P-B is not the crosslinking agent and in fact teaches away from its use as a crosslinking agent. The disclosed crosslinking agent is a “calcium-independent” microbial transglutaminase which results in an entirely different reaction in order to produce the disclosed thermally stable mTG- crosslinked gels.

Applicant’s arguments, see remarks, filed 2/18/22, with respect to the rejection(s) of claim(s) 1-7 under the non-final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new references cited below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 is amended to describe 1% as “1% by weight” but this is not supported by the specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106087541.
“The Examiner has provided a machine translation of CN 106087541.  The citation of the prior art in this rejection refers to the machine translation.”
‘541 describes a composition that combines a starch (see example 1 “preparation method of modified starch”), from which a cross-linking agent is added (step 1 in example 1).  The mixture contains a dispersant and water (see step 1 in example 1).  This can be considered the solution of Claim 1. The total compositions contains the modified starch in an amount of 20-40 parts (see claim 2 of ‘541).  
	As to the intended use feature of Claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be capable of performing the same methods. 

	As to Claims 3 and 5, ‘541 states that the cross linking agent is glyoxal (see example 3, para. 1).

Claim(s) 1, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezbaruah (WO 2014/144214).
Bezbaruah describes an alginate composition (title) made by cross-linking (pg. 9, lines 30-32, pg. 10, lines 7-10, 12) in an aqueous solution (pg. 10, line 7).  As to the amount, Bezbaruah teaches that in the solution, the amount of sodium alginate can be in the mixture from 1-3 % w/v (pg. 12, lines 23-25).  
	As to the intended use feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective in the same way.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezbaruah as applied to claim 1 above, and further in view of Ahmed (US Pub.: 2007/0027119).
Bezbaruah describes a metal-functionalized alginate for contaminant removal (title).  The reference does not describe the addition of biocides however.
Ahmed describes a sodium alginate crossed linked with a calcium salt (para. 34) for use as an antimicrobial agent (para. 31), which also include hypochlorite (para. 31), which functions as a biocide (para. 7).

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anpilogova, G. R. “Composition and Properties of Water-Soluble Products. . “.
Anpilogova teaches an iron-chitosan product (see Conclusion, last para) made by dissolving FeCl3 with chitosan (CTS) in a solution (Experimental section, para. 2).  As to the amount, Anpilogova explains that the Fe: CTS ratio can range from 1:3, 1:2, 1:1 and 2:1 (pg. 1863, col. 1, lines 12-15).  As to the alcohols, Anpilogova teaches addition of methanol, ethanol or propanol in ratio with iron in an amount of Fe:alcohol ratio of 1:4, 1: (1.9-2), 1: (1-1.2) (see table 1 on pg. 1863).  The % of the material can be considered a volume %.
As to the intended use feature of Claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be capable of performing the same methods.
The amount of alcohol used overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015517984).
JP ‘984 describes a biocidal composition (title) that contains a hypochlorite solution (abstract).  Additionally, this mixture is combined with alginate beads (see section “preparation of alginate beads”), which are cross-linked with CaCl2 (see “Preparation of alginate beads”).  The amount of alginate used was 2% (see section “Preparation of alginate beads”).  
	As to the intended use feature of Claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be capable of performing the same methods.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
July 22, 2022